Citation Nr: 1521831	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-28 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than May 2, 2011, for the award of dependency benefits for the Veteran's spouse and dependent children (including stepchildren).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1989 to July 1996, with continuous honorable active service from November 1990 to July 1995, and from November 2002 to November 2005.  He had additional periods of active duty for training from March 1989 to June 1989 and from October 2001 to March 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2012 administrative decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO) that, together, added the Veteran's spouse and three children (including a stepchild) as dependents on his compensation award along with assigning effective dates for the additions.

An August 2013 RO administrative determination revised the dependency awards such that an additional stepchild (B.A.K.) was added to the award and the effective date for the addition of all five dependents (spouse and four children) was established as May 2, 2011.  The August 2013 determination was issued after the Veteran initiated an appeal of the effective dates assigned in the December 2011 and January 2012 determinations that did not assign any effective date concerning B.A.K. because B.A.K. was not added as a dependent at that time.  The Board has considered whether the scope of this appeal is limited to the effective dates for the dependents added in the December 2011 and January 2012 determinations, or rather extends to also include the effective date for the addition of B.A.K. who was later added to the compensation award later in August 2013.  The Board finds that it is most reasonable to include the effective date for the addition of B.A.K. to the Veteran's compensation award.  This is because (1) the August 2013 addition of B.A.K. to the award was issued as essentially a corrective revision of the January 2012 determination formally on appeal, (2) because the August 2013 determination was issued as part of "a decision on your appeal" and appears to have been issued in connection with the August 2013 statement of the case on this appeal, (3) the August 2013 statement of the case appears to contemplate the effective date for each dependency award as on appeal (including that for B.A.K.), (4) the laws and facts concerning establishment of an effective date for the addition of B.A.K. to the compensation award are essentially identical to those concerning the other dependency awards in this appeal, and (5) the Veteran clearly understands his appeal as one to establish an earlier effective date for each dependent's addition to his award and the exclusion of consideration of the effective date for the addition of B.A.K. as a dependent would cause undue surprise and confusion.  (In any event, the Board finds no basis for revision of any effective date in this decision, so this particular question of scope is of no practical consequence.)


FINDINGS OF FACT

1.  In a June 2008 rating decision, the Veteran was awarded service connection and initial ratings for disabilities such that a combined 30 percent rating for his set of service connected disabilities was newly established effective November 25, 2005.

2.  A June 10, 2008 notification letter informed the Veteran that the RO determined that his compensation benefits were to be paid at the 30 percent rate for a single veteran with no dependents, and requested that the Veteran submit additional information concerning any dependents he desired to add to the award within one year; a response to this letter was not received prior to the one year deadline, information concerning dependents was not otherwise received within a year, and the Veteran did not appeal the June 2008 determination.

3.  On May 2, 2011, the Veteran submitted information to VA identifying his spouse and four children (including stepchildren) as dependents he wished to add to his VA compensation award.

4.  Administrative decisions in December 2011, January 2012, and August 2013 (revising the January 2012 determination) notified the Veteran that his dependent spouse and four dependent children (including stepchildren) were added to his award effective May 2, 2011.



CONCLUSION OF LAW

The criteria for an effective date earlier than May 2, 2011, for the award of dependency benefits for the Veteran's spouse and four children (including stepchildren), have not been met.  38 U.S.C.A. §§ 1115, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.4(b)(2), 3.31, 3.156, 3.204, 3.205, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  There are some claims, however, to which the VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  With respect to the Veteran's effective date claim on appeal, no notice is necessary because the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by a failure to provide VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).

The Veteran's contentions in this case do not suggest that there exists any outstanding evidence that would affect the outcome of this appeal.  To the extent that the Veteran asserts that he mailed pertinent documents and information to VA on dates earlier than the claims-file reflects and that the postal service or VA lost the documents, the Veteran has not alleged that documentation supporting his contentions exists or may be obtained through VA assistance.  The Veteran's claims-file appears to be complete and there is no indication that additional development of the record could assist the Veteran in this claim.

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As a preliminary matter, the Board recognizes that the Veteran's contentions in this case feature his assertion that he has mailed information to VA offices at times that are not reflected by his claims-file because, he contends, one or more of his mailed submissions must have been lost in the mail or misplaced by VA.  The Board understands the Veteran's contentions in this regard, and shall address them below.  However, the Board shall first discuss the case in terms of what the actual contents of the Veteran's claims-file show.  In this discussion, the Board is mindful that the Veteran asserts that the claims-file's contents are not a complete depiction of the timeliness and nature of his pertinent submissions to VA; the Board shall address that contention after discussing the information that is presented in the claims-file.

In a September 2006 claim for service connected compensation benefits, the Veteran reported that he lived with his wife, M.K., and that he had been married to M.K. since November 2003.  The Veteran also reported four child dependents: B.D.L (Veteran's biological child), B.M.L. (Veteran's biological child), A.B.K. (Veteran's stepchild), and B.A.K (Veteran's stepchild).  A copy of A.B.K's birth certificate was submitted, as was an application to approve B.A.K's school attendance (for a period when B.A.K. was between his 18th and 23rd birthdays).

A February 2007 RO rating decision awarded service connection for tinnitus with an initial 10 percent rating effective from November 25, 2005 (the day following the Veteran's separation from active duty service, as the Veteran's claim was filed within a year of separation).  The February 2007 RO rating decision denied other service connection claims.  This was the first disability for which service connected compensation had been awarded to the Veteran, and his combined disability rating at that time was 10 percent.

The Veteran filed a notice of disagreement with the denial of other service connection claims, leading to subsequent readjudication and additional grants of service connection for other disabilities.  A June 2008 RO rating decision awarded service connection for right knee patellofemoral syndrome with a 10 percent initial rating effective from November 25, 2005, and also awarded service connection for lumbar strain with a 10 percent initial rating effective from November 25, 2005.  At that time, a 30 percent combined rating effective from November 25, 2005 was established.

A letter sent to the Veteran on June 10, 2008, informing him of his entitlement and payment details in connection with the new awards of service connection, included a section entitled: "What Do We Need From You To Complete a Claim For Dependents?"  Here, the Veteran was notified that his award at that time contemplated "a single veteran with no dependents," and the letter explained that "[a]dditional benefits for dependents (spouse, children, stepchildren, or adopted children) are payable to veterans evaluated at 30% or higher."  The letter instructed the Veteran to complete and send to VA an attached VA Form 21-686c (Declaration of Status of Dependents) "[i]n order to claim any dependents you may have...."  The letter also stated: "We may be able to pay you from the date we received your claim, if we receive the information or evidence within one year from the date of this letter.... If we do not receive the evidence within one year from the date of this letter, we can only pay you from the date we receive the evidence."

The June 2008 letter also notified the Veteran of his right to appeal the RO's determinations.  The Veteran did not file a notice of disagreement (and new and material evidence was not received) within one year following notification of the decision; consequently, the June 2008 RO determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The evidence of record reflects that for nearly three years the Veteran received his VA compensation benefit payments in the amount corresponding to the 30 percent rate for a single veteran with no dependents, and VA received no pertinent correspondence from him.  The next correspondence received by VA from the Veteran, as documented in his claims-file, is a May 2, 2011 telephone contact in which the Veteran reported the following dependents: his wife M.K and the children B.D.L and B.M.L.  The certificate of the Veteran's marriage to M.K. was submitted at this time along with B.M.L.'s birth certificate.

In November 2011, the Veteran submitted a completed VA Form 21-686c reporting his marriage to M.K., and reporting three dependent children: B.D.L (biological), B.M.L. (biological), and A.B.K. (stepchild).  In the remarks section of this form the Veteran further reported B.A.K. (stepchild).  A December 2011 VA Form 21-686c from the Veteran essentially repeated the information presented in the November 2011 submission.

A December 2011 report of phone contact with the Veteran shows that the Veteran repeated his report of A.B.K. as a dependent stepchild and further expressed that he wanted his stepchild B.A.K. added to his award as a child attending school.  Also in December 2011, the Veteran submitted a copy of B.M.L.'s birth certificate, B.A.K's birth certificate, another copy of the marriage certificate of his current marriage, and an application to have B.A.K.'s school attendance approved to establish him as a dependent eligible to be added to the Veteran's award on this basis.

The December 2011 and January 2012 administrative decisions on appeal (as revised by an August 2013 administrative decision) granted additional disability compensation for the Veteran's dependent spouse and four qualifying dependent children and stepchildren.  The December 2011 determination awarded additional disability compensation for the Veteran's spouse M.K. and for two children (B.D.L. and B.M.L.), effective May 2, 2011 (the date the RO determined that the Veteran notified VA of the dependent status information in connection with the pertinent pending claim).  The January 2012 determination awarded additional disability compensation for another child (A.B.K.) effective November 18, 2011 (the date the RO determined that the Veteran notified VA of the dependent status information in connection with the pertinent pending claim).  The January 2012 determination was later revised in an August 2013 determination that A.B.K. and B.A.K. were added to the Veteran's award as dependents effective May 2, 2011.  The August 2013 revision established that A.B.K. is added to the Veteran's award as a dependent child from May 2, 2011 (the date the RO determined that the Veteran notified VA of the dependent status information in connection with the pertinent pending claim).  The August 2013 revision also established that B.A.K. is added to the Veteran's award as a dependent schoolchild effective from May 2, 2011 (the date the RO determined that the Veteran notified VA of the dependent status information in connection with the pertinent pending claim) until August 2012 (specifically, the date of B.A.K.'s 23rd birthday).

The Veteran's January 2012 notice of disagreement expressly challenged both the December 2011 and January 2012 determinations, contending that "[p]ayments should have went back to December 18, 2006...."  The Veteran's statement suggests that he believes he submitted "the original paperwork of family members to include marriage certificate and birth certificates for 4 children and my wife" in or around December 2006.  The Veteran discusses that the name of the street in his home address has changed, but does not appear to allege that he did not receive correspondence from VA pertaining to the need to submit dependency information; rather, he contends that he actually did submit the dependency information in or around December 2006 and that "you [VA] lost the paperwork."

The Veteran filed a substantive appeal in October 2013 contending "I sent the paperwork in as always and I can't control the mail, or the people who quite possibly I believe may have mishandled it."  The Veteran stated that "I never received this Appeal Election Letter but [you] didn't know and the process kept moving forward."  This statement appears to be providing an example of postal or administrative error to illustrate the prevalence of such errors, rather than a specific assertion that any failure on his part to submit dependents information was due to his not receiving pertinent notification.  The Veteran explained that "[w]hen the VA started sending the checks they went into my direct deposit and I believed that the amount was correct because it's the VA [and] they are there to help us."  The Veteran expressed frustration with the amount of paperwork he was required to file to secure the full amount of his potential benefit eligibility.  He further argued that VA should consider that relatively few years have passed between the time of the potential eligibility in question and the Veteran's attempt to retroactively correct the matter ("I would understand if it were 15, 20, 25 years after the fact and yet it is not the case").  Additionally, he argued that "all my information was in the data base within VA because once we get out we have to see a VA doctor to get a physical and this same type of paperwork is required and given prior to seeing the doctor."  The Veteran expressed that "[t]his is compensation that should have been awarded to me for the country I served and repercussions and injuries that I have endured.  I'm entitled to it and I'm not asking for anything that I shouldn't receive.  At the end of the day it's for my family and there was a lack of delivery from the postman to a[] representative for the VA and the soldier got left with an empty bag."

Legal Criteria and Analysis

The Veteran's appeal seeks to establish that an effective date earlier than May 2, 2011 is warranted for the award of compensation for his dependent spouse, children and stepchildren.  Specifically, the Veteran expresses in the January 2012 notice of disagreement that he believes the correct effective date should be December 18, 2006.  The Veteran contends that the earlier effective date is warranted because VA had knowledge of his dependents long prior to May 2, 2011, and he further contends that he submitted all information requested by VA concerning the dependents at least as early as December 18, 2006, alleging the information must have been lost in the mail or misplaced by VA.  

A veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  See 38 U.S.C.A. § 1115. The effective date of an award of additional compensation for dependents based on the establishment of a 30 percent or more rating will be the latest of the following dates: (1) date of claim for dependency; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b)(1).

The earliest date that an additional award of compensation for a dependent spouse can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.

The United States Court of Appeals for Veterans Claims (Court) has noted that there is no freestanding claim for dependency benefits.  Sharp v. Shinseki, 23 Vet. App. 267 (2009).  The Court observed that although mindful of the role of finality in decisions regarding additional compensation for dependents, the status of dependents could be "ever changing." Id., at 276.  The Court commented that a "determination of additional compensation for dependents that is well-settled for several years could require alteration in situations where a new child is born, the veteran and spouse divorce, or a dependent ages out or dies."  Id.  The disability evaluation also could affect the compensation for dependents.  The Court stated that "Section 5110(f) (effective dates) and its corresponding regulation, 38 C.F.R. § 3.401(b), appear to be unique in that they prescribe fluid effective dates based on dependents' changing circumstances and that they are ultimately linked to the underlying rating decisions meeting section 1115 requirements."  Id.

The Court held that the effective date for additional compensation for dependents shall be the same as that established in the rating decision giving rise to such entitlement, irrespective of any previous grant of section 1115 benefits.  Id.  In fact, the Court held there could be multiple rating decisions establishing entitlement to additional dependency compensation.  Id.  All that was required was that the proof of dependents be submitted within one year of the notice of the rating action.  Id.

In other words, 38 U.S.C.A. § 5110(f) applies to any rating decision which meets the statutory criteria for increased compensation for dependents, not just the first decision which meets those criteria, in this case the June 2008 decision.  Id.

The June 2008 RO rating decision established entitlement to a 30 percent combined disability rating effective from November 25, 2005.  This decision arose from the Veteran's September 2006 claim for service connection which included his report of the existence of the five dependents with a limited amount of accompanying documentation.  Prior to November 25, 2005, the Veteran had no established service connected disability compensation in effect; thus, he did not have a disability rating in excess of 30 percent.  The June 2008 letter notifying the Veteran of the June 2008 decision specifically stated that he was being paid as a single veteran with no dependents.  The letter specified that "[i]n order to claim any dependents you may have please send us the following: VA Form 21-686c, 'Declaration of Status of Dependents.'"  The letter also stated: "We may be able to pay you from the date we received your claim, if we receive the information or evidence within one year from the date of this letter.... If we do not receive the evidence within one year from the date of this letter, we can only pay you from the date we receive the evidence."  Thus, the Veteran was informed that he had one year from the date of the letter, i.e. until June 10, 2009, to return the requested information and receive payment from the effective date associated with the receipt of his original claim.  Otherwise, VA would pay any additional compensation for dependents from the date it received the requested evidence.  The documentation of record reflects that no response was received to this letter during the one year period provided for timely reply.

The June 2008 letter also included VA Form 4107 ("Your Rights to Appeal Our Decision") and explained that he had "one year from the date of this letter to appeal the decision."  The Veteran did not appeal any aspect of the June 2008 determination.  (The Board observes that the Veteran had previously initiated an appeal on several service connection denials that were addressed in a June 2008 statement of the case, but the Veteran did not perfect appeals of those matters following the statement of the case.)  The documentation of record reflects that VA did not receive a response from the Veteran to the June 2008 instructions regarding claiming dependents, he did not appeal the determination establishing his compensation payment as a single veteran with no dependents, and no new evidence pertaining to dependents was otherwise received within a year of the determination.  As the Veteran did not file a notice of disagreement (and new and material evidence was not received) within one year following notification of the decision, the June 2008 RO determination became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

The June 2008 RO rating decision and its associated implementing determinations became final, and the Board is unable to identify any legal basis for finding that the Veteran's September 2006 claim (or any other claim to establish dependents to add to his award) remained pending thereafter.

To afford his claim every consideration, the Board has broadly interpreted the Veteran's statement (in his October 2013 substantive appeal) that he "sent the paperwork in as always" as including an assertion that he sent in a timely reply to the June 2008 letter requesting information about any dependents.  The Board observes, however, that the Veteran's more specific assertions presented in the January 2012 notice of disagreement suggests that his 2011 submission of dependency information was "the second time I've sent paperwork for my family," and the first such submission may have been "December 18, 2006."  If this is the case, the Board must note that this would indicate that no such submission would be said to have been sent within a year following the June 2008 letter.  This is important, because if no dependency information was sent in reply to the June 2008 letter within a year of that letter, then the June 2008 determination (including with regard to not adding any dependents to the award) must still be considered a final decision that subsumed any prior submissions or claims concerning dependency.

The Veteran contends that he has submitted information sufficient to establish the addition of each of his dependents to his VA compensation award in a timely manner, suggesting that such a submission was sent to VA within a year following the June 2008 determination (and request for dependency information) but was lost in the mail or misfiled/misplaced by VA.  The Board understands the Veteran's frustration with the possibility that a timely submission could fail to arrive timely in his claims-file due to events outside of his control.  The Board has considered whether there is any basis in this case for finding that the Veteran filed a timely response to the June 2008 letter despite the absence of such a response in the claims-file.  However, with reference to the applicable law, the Board is unable to identify an appropriate basis for making such a finding in this case.

The Board notes that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see also Schoolman v. West, 12 Vet. App. 307, 310 (1999) ("'clear evidence to the contrary' is required to rebut the presumption of regularity, i.e., the presumption that the notice was sent in the regular course of government action.").  The Board accordingly must presume that if the Veteran sent pertinent documents to VA, those documents would have been appropriately processed and associated with the correct file.  The Veteran has offered speculation, but no probative evidence to the contrary.  Although the Board finds no reason to question the sincerity of the Veteran's beliefs expressed in his statements, the Board is unable to find clear evidence indicating an irregularity in this case sufficient to accept the Veteran's contention that pertinent documents have been lost in the mail or lost by VA.  The Board finds no clear evidence sufficient to rebut the presumption of regularity.  The Board otherwise finds no evidence of the Veteran's dependency information being submitted within a year following the June 2008 determination and notice letter.

On May 2, 2011, VA received from the Veteran a new report identifying his claimed dependents, and following this report the RO received the documentation allowing the RO to determine that the five dependents could be added to the Veteran's award.  The Board finds that no claim to add dependents to the Veteran's award may be considered to have been active or pending at the time that the May 2, 2011 report was filed.  The May 2, 2011 report identifying dependents that the Veteran wished to add to his award initiated a new claim that eventually led to the addition of the five identified dependents to his award, each effective from the date of the May 2, 2011 claim.

The Board must determine whether an effective date earlier than May 2, 2011 is warranted for the award of additional compensation based on the five dependents.  As noted above, effective dates for additional compensation for dependents will be the latest of the date of claim for dependency; the date the dependency arises; the effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or the date of commencement of the service member's award.  38 C.F.R. § 3.401(b).  Because the Board is unable to find that the award of the additional compensation based upon the five dependents arose from any claim filed prior to May 2, 2011, no earlier effective date may be assigned regardless of the earlier dates when dependency arose or the earlier effective date of the qualifying disability rating.

Unfortunately, the Board is unable to determine that the Veteran submitted the information requested by VA regarding his dependents within a year from the June 2008 notice letter.  The Veteran's January 2012 notice of disagreement alleges that he provided sufficient information to demonstrate the status of his dependents in or around December 2006, but any associated claim to add dependents that was initiated or pending at that time was addressed/subsumed by the June 2008 determination that the Veteran's 30 percent combined disability rating compensation would be paid at the rate for a single Veteran with no dependents.  That decision was not appealed nor was new evidence received by VA within a year of its issuance.  VA did not receive a reply to the June 2008 request for information about any dependents the Veteran desired to add to the award made at that time.  VA provided the Veteran with clear instructions regarding the necessary information and notified him that he had one year to provide the information to establish payment from the effective date associated with receipt of his original claim.  The Veteran was notified that otherwise VA would pay any additional compensation for dependents from the date it received the requested evidence.  The Board notes that governing regulation provides that where evidence requested in connection with an original claim is not received within a year of the request, the claim is to be considered abandoned and any subsequent award based on such evidence shall commence not earlier than the date of filing the new claim.  38 C.F.R. § 3.158(a).

The Board is mindful of the Court's holding in Sharp v. Shinseki, 23 Vet. App. 267 (2009), and has considered whether any rating decision issued after the June 2008 determination (that first established a 30 percent combined disability rating qualifying for consideration of dependency benefits) has reopened the door for consideration of assignment of an earlier effective date for the Veteran's dependency benefits.  The Board has considered that certain awards of additional compensation benefits, if they involve an effective date prior to May 2, 2011, could potentially raise anew the matter of establishing associated dependency benefits prior to May 2, 2011 in this case.  A May 2014 RO rating decision granted service connection for posttraumatic stress disorder with an initial 50 percent rating effective from June 2013; the effective date in June 2013 does not give rise to any entitlement prior to May 2, 2011 and thus does not affect the outcome of this appeal.  The same rating decision continued (denied a rating in excess of) a 10 percent rating for a right knee disability, which also does not give rise to any entitlement prior to May 2, 2011.  A March 2015 RO rating decision granted service connection for a left knee disability and a left ring finger disability, both effective from June 2013.  The same RO rating decision denied service connection for ankle disabilities.  None of these determinations give rise to any entitlement prior to May 2, 2011 and thus they do not affect the outcome of this appeal.

Thus, the appropriate effective date for the award of additional benefits based on the Veteran's dependents is the date of claim for dependency, May 2, 2011, the date VA received the a response with the pertinent information requested in June 2008.

The Veteran's appeal must be denied.  With regard to the Veteran's contention that VA had actual knowledge of his dependents prior to May 2, 2011, review of the record indeed shows that the Veteran identified his dependents in the original September 2006 claim of entitlement to service connection.  However, the RO determined that there was insufficient information to establish the addition of any dependents to the Veteran's award at the time of the June 2008 decision that established the requisite 30 percent rating for the first time.  To any extent that the Veteran now questions the RO's determination in June 2008 that the Veteran was to be paid as a single veteran with no dependents, such a question is not before the Board because the RO's June 2008 determination was not appealed by the Veteran and no pertinent evidence was added within a year following the decision; the Veteran was notified of the June 2008 determination and provided instructions for adding dependents and instructions for appealing the decision, but no appeal nor additional evidence was timely received.  The appeal before the Board at this time arises from the Veteran's May 2, 2011 claim to establish the five dependents, and on the basis of that claim the Board can find no legal basis for the assignment of an effective date prior to May 2, 2011 for the award of increased compensation from the addition of the five dependents.

As VA did not receive the information requested from the Veteran in June 2008 until May 2, 2011, the Board cannot find that a claim for dependency was received prior to May 2, 2011.

The Veteran's arguments have also essentially requested assignment of the sought earlier effective dates on an equitable basis (i.e., a sense of fairness and just due), citing that he would have been entitled to the dependency benefits from the earlier date but for questions merely regarding filing timing; he also asserts that the associated payments would be purposed "to care for my family and myself for my service disabilities."  He argues that "[t]his is compensation that should have been awarded to me ....  it's for my family and there was a lack of delivery from the postman to a[] representative for the VA and the soldier got left with an empty bag."  The Board understands the appellant's contentions and sympathizes.  However, the Board may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  While the Board may be sympathetic to the appellant's claim, there can be no award of an effective date earlier than May 2, 2011 for payment of dependency benefits in this case when the documentation of record indicates that the award arose from a claim filed on May 2, 2011 (with no pertinent prior claim still pending at that time).

Accordingly, as a matter of law, the appeal seeking an effective date prior to September 18, 2008, for additional compensation for his dependent spouse must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than May 2, 2011, for the award of dependency benefits for the Veteran's spouse and four children (including stepchildren), is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


